     Case 1:21-cv-00623-GBW-SCY Document 22 Filed 08/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TERRY MCNABB,

      Plaintiff,

v.                                                     Civ. No. 21-623 GBW/SCY

JAMES R LOBB, et al.,

      Defendants.


                   ORDER FINDING AS MOOT MOTION TO DISMISS

      THIS MATTER comes before the Court on review of the record. On July 13,

2021, Defendants Union County and Union County Sheriff’s Department filed a Motion

to Dismiss in Lieu of Answer Under Rule 1-012(b)(6) and 12(b)(1), contending that they

cannot be subjected to suit under N.M. Stat. Ann. § 4-46-1. Doc. 3. On July 27, 2021,

Plaintiff filed an Amended Complaint removing Defendants Union County and Union

County Sheriff’s Department and replacing them with Defendant Board of County

Commissioners of the County of Union. Doc. 10.

      Pursuant to Rule 15 of the Federal Rules of Civil Procedure, a party may amend a

pleading “once as a matter of course” within 21 days of service of a responsive pleading

or Rule 12 motion. Fed. R. Civ. P. 15(a)(1)(B). Plaintiff’s Amended Complaint is

properly filed under this Rule, and therefore Defendants Union County and Union

County Sheriff’s Department are no longer included in this case.
     Case 1:21-cv-00623-GBW-SCY Document 22 Filed 08/17/21 Page 2 of 2




      IT IS THEREFORE ORDERED that the Motion to Dismiss in Lieu of Answer

Under Rule 1-012(b)(6) and 12(b)(1) (doc. 3) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that the Clerk’s Office shall terminate Defendants

Union County and Union County Sheriff’s Department from the docket.

      IT IS SO ORDERED.




                                             _____________________________________
                                             GREGORY B. WORMUTH
                                             UNITED STATES MAGISTRATE JUDGE




                                         2
